Mercure, J. (dissenting).
Because we conclude that plaintiffs’ causes of action alleging violations of Labor Law § 240 (1) and § 241 (6) should be dismissed, we are constrained to dissent.
Initially, despite the fact that plaintiff Howard Mattison (hereinafter plaintiff) was working on a roof at the time he injured his back, his injuries did not result from "an elevation-related” risk within the purview of Labor Law § 240 (1) (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501; Rocovich v Consolidated Edison Co., 78 NY2d 509, 513-515). In reaching a contrary conclusion, the majority appears to repeat the error this Court made in Ross v Curtis-Palmer Hydro-Elec. Co. (180 AD2d 385, 390, mod 81 NY2d 494) by imposing section 240 liability in a case where the injuries, although arguably resulting from the absence of an adequate safety device, did not result from the "special hazards” of falling workers or objects (see, Rocovich v Consolidated Edison Co., supra, at 513-514; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501, supra). Here, as in Ross, the hazard causing plaintiff’s injury, i.e., pulling a too-heavy load up to the roof without the benefit of an appropriate hoisting device, was at best "connected in some tangential way with the effects of gravity” (Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 501).
Turning now to the Labor Law § 241 (6) cause of action, in their bill of particulars plaintiffs allege violations of 12 NYCRR subpart 23-6 and 12 NYCRR 23-1.7. This Court has already determined that 12 NYCRR subpart 23-6 relates to general safety standards and is not a concrete specification sufficient to impose a duty under Labor Law § 241 (6) (see, Narrow v Crane-Hogan Structural Sys., 202 AD2d 841, 842; Comes v New York State Elec. & Gas Corp., 189 AD2d 945, 946-947, affd 82 NY2d 876). In addition, the provisions of 12 NYCRR subpart 23-6 *994pertain to the design, construction, outfitting, maintenance and operation of material hoisting equipment. It is undisputed that no material hoisting equipment was employed in this case, and plaintiffs have pointed to no implementing regulation requiring the use of such equipment (see, Comes v New York State Elec. & Gas Corp., supra; cf., Gregory v General Elec. Co., 131 AD2d 967). Finally, although 12 NYCRR 23-1.7 (e) (2) has been held to set forth a specific standard of conduct (see, Baker v International Paper Co., 226 AD2d 1007; Samiani v New York State Elec. & Gas Corp., 199 AD2d 796, 797-798), there is no evidence in the record to support a finding that plaintiff’s injuries were proximately caused by the existence of accumulations of dirt or debris, scattered tools, materials or sharp projections in the work area (12 NYCRR 23-1.7 [e] [2]).
On the basis of the foregoing analysis, we would modify Supreme Court’s order by reversing so much thereof as denied defendants’ motion for summary judgment dismissing plaintiffs’ causes of action alleging violations of Labor Law § 240 (1) and § 241 (6), dismiss said causes of action, and otherwise affirm.
White, J., concurs. Ordered that the order is affirmed, with costs.